     Case 2:20-cv-00003-PLM-MV ECF No. 19 filed 04/21/20 PageID.84 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION
                                       ______

OMAR KHATTIM ALI,

                      Plaintiff,                    Case No. 2:20-cv-3

v.                                                  Honorable Paul L. Maloney

RESSIE STRANLAY et al.,

                      Defendants.
____________________________/

                                         JUDGMENT

               In accordance with the opinion issued this date:

               IT IS ORDERED that Plaintiff’s action is DISMISSED WITH PREJUDICE

because it is frivolous, pursuant to 28 U.S.C. §§ 1915(e) and 1915A, and 42 U.S.C. § 1997e(c).



Dated:     April 21, 2020                           /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
